Citation Nr: 1614106	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pyelonephritis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hyperlipidemia (claimed as high cholesterol).

5.  Entitlement to service connection for shortness of breath (also claimed as lung disability).

6.  Entitlement to service connection for a prostate disability.

7.  Entitlement to service connection diabetes mellitus, Type II, or in the alternative, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, Type II.

8.  Entitlement to service connection for heart disease.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD) or, in the alternative, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD.

10.  Entitlement to service connection for a psychiatric disorder other than PTSD or, in the alternative, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Charles D. Romo, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

These issues are before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Board hearing was held in October 2015.  A transcript is of record.

As explained in the Remand portion of this decision, the Veteran's claims file is presently incomplete so the Board is unable to discern the procedural history of multiple issues.  Accordingly, the issues of entitlement to service connection for diabetes, PTSD, and a psychiatric disorder other than PTSD, have been captioned in the alternative as petitions to reopen claims for service connection.  

The issues related to PTSD, a psychiatric condition other than PTSD, heart disease, and Type II diabetes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the October 2015 hearing, Veteran's counsel stated that they were withdrawing the issues of service connection for pyelonephritis, headaches, hypertension, hyperlipidemia, shortness of breath, and a prostate disability.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claims of entitlement to service connection for pyelonephritis, headaches, hypertension, hyperlipidemia, shortness of breath, and a prostate disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


ORDER

The appeal regarding entitlement to service connection for pyelonephritis is dismissed.

The appeal regarding entitlement to service connection for headaches is dismissed.

The appeal regarding entitlement to service connection for hypertension is dismissed.

The appeal regarding entitlement to service connection for hyperlipidemia is dismissed.

The appeal regarding entitlement to service connection for shortness of breath is dismissed.

The appeal regarding entitlement to service connection for prostate disability is dismissed.


REMAND

In regard to the Veteran's remaining claims, remand is necessary for additional development, to specifically include locating/rebuilding missing portions of the claims file and attempting to obtain any outstanding VA or private treatment records and any outstanding records from the Social Security Administration (SSA).  

Review of the current contents of the Veteran's VBMS and Virtual VA eFolder reflects that multiple documents - to include, but not limited to, multiple prior rating actions and service records - are no longer associated with his file.  VA databases reflect that the Veteran's paper file was sent from the RO in June 2015 to a scanning facility in order to be uploaded to VBMS.  On March 10, 2016, Board staff initiated a scanning inquiry to determine whether all documents mailed from the RO had been scanned.  On March 22, 2016, staff from VA's Veterans Claims Intake Program verified that all available paper documents were scanned.  As a result, the Board herein directs the RO to make all appropriate efforts to locate/rebuild all missing portions of the Veteran's claims file.  Further, the file also does not reflect documentation of a reported (2015) claim for SSA benefits, VA treatment occurring after April 2012, Vet Center treatment, and some private treatment.  Unfortunately, until additional documents are associated with the Veteran's file, the Board cannot determine whether any other development is appropriate at this time.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the entire available portion of the Veteran's claims file is uploaded to VBMS (note that multiple documents identified as evidence in the April 16, 2012, Statement of the Case do not currently appear in VBMS) by undertaking a thorough search of the RO for any such documents and ensuring that any located documents are scanned and uploaded to VMBS.  If unable to locate the missing documents, take all appropriate actions, to include, but not limited to: notifying RO privacy staff; notifying the Veteran and his attorney and affording them the opportunity to submit copies of any pertinent documents in their possession; making copies of any internally reproducible documents (ex. VA treatment records) and placing those documents, as well as any documents provided by the Veteran and his attorney, in a working folder; and, afterwards, ensuring that the full contents of the working folder are uploaded to VBMS.

2.  Obtain any outstanding VA treatment records.  Note that the Veteran has reported ongoing treatment from the VA Jacksonville Outpatient Clinic, but the file does not contain consistently generated VA treatment notes since April 11, 2012.  If any VA treatment records generated since April 2012 are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

3.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records to specifically include, but not limited to, records from any Vet Center he has visited as well as from Volunteers of America, and Shands of Jacksonville.  Make two attempts to obtain any identified relevant private treatment records and inform the Veteran of any attempts to locate such records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014).

4.  Attempt to obtain any medical records relied upon by the SSA in adjudicating the Veteran's claims for SSA disability benefits.  If additional records cannot be obtained, issue a formal determination that they do not exist or that further efforts to obtain them would be futile; include such documentation in the claims file and notify the Veteran.  38 C.F.R. § 3.159(e) (2015).

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and her attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


